Title: From Thomas Jefferson to John Taylor, 3 August 1821
From: Jefferson, Thomas
To: Taylor, John


 Dear Sir,
Monticello
Aug. 3. 21
Your favor of the 24th came to hand on the 19th Inst, but I have not been able to  See my grandson till this day. I now enclose you his receipt for the Fredericksburg check on the bk of Virginia for 500D. he says it will render very signal service at this time to the family. the quarter from which it  came will be unknown to  him till my death when his possession of my papers will of course disclose it to him. I salute you with affectionate friendship & respectTh: JeffersonOriginal once  mine, given to Mrs Andrews (Shrwin daghter)